In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-13-00227-CR
                                    No. 07-13-00228-CR


             BRADY CARL HARRIS A/K/A BRADY C. HARRIS, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 432nd District Court
                                    Tarrant County, Texas
          Trial Court No. 1146746D, 1294885D, Honorable Ruben Gonzalez, Presiding

                                     January 7, 2014

                             MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPELL and PIRTLE, JJ.


      Appellant Brady Carl Harris a/k/a Brady C. Harris appeals his conviction and

sentence for failure to register as a sex offender1 as well as his conviction for arson2

following the revocation of his deferred adjudication community supervision. His court-




      1
          See TEX. CODE CRIM. PROC. ANN. art. 62.102 (West 2008).
      2
          See TEX. PENAL CODE ANN. § 28.02 (West Supp. 2013).
appointed appellate counsel has filed a motion to withdraw supported by an Anders3

brief in each case. We will grant counsel's motions to withdraw and affirm the judgments

of the trial court.


                                       Background


       In March 2009, a Tarrant County grand jury indicted appellant for the offense of

arson. Appellant plead guilty to the charged offense and the trial court deferred a finding

of guilt and placed appellant on deferred adjudication community supervision for a term

of five years.    Appellant’s community supervision was subject to certain terms and

conditions. The State filed a third amended motion to proceed with adjudication of guilt

in August 2012. It alleged appellant failed to comply with three conditions of his

community supervision order. The alleged violations included committing a new criminal

offense, failure to report, and failure to participate fully in “Project RAPP,” a supervised

rehabilitation program.


       In September 2012, a Tarrant County grand jury indicted appellant for the

offense of failure to register as a sex offender. Appellant plead guilty to the offense as

charged and proceeded to the jury for punishment. Following a punishment hearing,

the jury sentenced appellant to fifteen years of imprisonment.


       At the conclusion of the punishment hearing for the failure to register offense, the

trial court dismissed the jury and called the parties for the hearing on the State’s motion



       3
        Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see
In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008) (orig. proceeding) ("[T]he sole
purpose of an Anders brief is to explain and support the motion to withdraw").

                                             2
to adjudicate appellant’s community supervision in the arson case. Appellant plead

“true” to each of the State’s three allegations.


       Appellant testified at the hearing, after which the trial court found appellant

violated the terms of his community supervision order as alleged in the State’s motion

and adjudicated him guilty of arson. Punishment was assessed at confinement in prison

for ten years. The trial court ordered appellant to serve the sentences in the two cases

cumulatively.4 This appeal followed.


                                          Analysis


       Appellant's counsel on appeal expresses his opinion in the Anders brief that

nothing in the record establishes reversible error in either case and the appeals are

frivolous. The brief discusses the background for each case, the punishment hearing in

the failure to register offense, the grounds alleged for revocation in the arson offense,

and the evidence presented as to each cause. Counsel discusses two grounds of

potential error but concludes the trial court did not arguably abuse its discretion in either

case. Correspondence from counsel to appellant indicates counsel supplied appellant a

copy of the Anders brief and counsel's motion to withdraw for each case. The

correspondence also points out the right of appellant to file a pro se response. By letter,

this court also notified appellant of his opportunity to submit a response to the Anders

brief and motions to withdraw filed by his counsel. Appellant did not file a response.




       4
         See TEX. CODE CRIM. PROC. ANN. art. 42.08 (West Supp. 2013) (providing for
trial court discretion in ordering cumulative or concurrent sentencing).

                                              3
       In conformity with the standards set out by the United States Supreme Court, we

will not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.). If this

court determines the appeal arguably has merit, we will remand it to the trial court for

appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We have reviewed the entire record to determine whether there are any arguable

grounds which might support an appeal in either case. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.

Crim. App. 2005). We have found no such arguable grounds supporting a claim of

reversible error, and agree with counsel that the appeals are frivolous.


                                           Conclusion


       The motions of counsel to withdraw are granted and the judgments of the trial

court are affirmed.5 TEX. R. APP. P. 43.2(b).




                                                 James T. Campbell
                                                     Justice


Do not publish.




       5
          Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgments, along with notification of the defendant's right to
file a pro se petition for discretionary review. TEX. R. APP. P. 48.4.

                                            4